Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jolene Fernandes on 12 January 2022.

The application has been amended as follows: 
3.	Claims 7 and 28 have been cancelled without prejudice or disclaimer.
4.	Claim 1 (Currently Amended) An antibody or antigen binding fragment thereof or the antigen binding fragment H) and a light chain variable region (VL), 
wherein the VH comprises the VH-CDR1-3 sequences set forth in SEQ ID NO: 6, and wherein the VL comprises the VL-CDR1-3 sequences set forth in SEQ ID NO: 6.
5. Claim 9 (Currently Amended) A medicament comprising a pharmaceutic acceptable carrier and the antibody or the antigen binding fragment 
or the antigen binding fragment H comprises the amino acid sequence of SEQ ID NO: 1 and the VL comprises the amino acid sequence of SEQ ID NO: 2.
7.	Claim 21 (Currently Amended) The antibody or the antigen binding fragment v, or Fv.
8.	Claim 22 (Currently Amended) The antibody or the antigen binding fragment antigen binding fragment 
9.	Claim 23 (Currently Amended) The antibody or the antigen binding fragment 

Summary
10.	Claims 1, 9 and 20-27 are allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        January 14, 2022

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647